  8:20-cv-00162-RGK-PRSE Doc # 15 Filed: 09/08/20 Page 1 of 4 - Page ID # 58




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL L. CAIRNS,                                              8:20CV162

                     Plaintiff,
                                                            MEMORANDUM
       vs.                                                   AND ORDER

JAMES KOZEL,

                     Defendant.


       Plaintiff, a state prisoner, filed his Complaint on April 27, 2020. (Filing 1.)
Plaintiff was granted leave to proceed in forma pauperis on June 18, 2020. (Filing
6.) Now that Plaintiff has paid the required initial partial filing fee, the court conducts
an initial review of Plaintiff’s Complaint to determine whether summary dismissal
is appropriate under 28 U.S.C. '' 1915(e)(2) and 1915A.

                          I. SUMMARY OF COMPLAINT

      Plaintiff alleges his court-appointed attorney committed legal malpractice and
otherwise misbehaved while defending Plaintiff against criminal charges.

                      II. STANDARDS ON INITIAL REVIEW

        The court is required to conduct an initial review of “a complaint in a civil
action in which a prisoner seeks redress from a governmental entity or officer or
employee of a governmental entity.” 28 U.S.C.A. ' 1915A(a). On such initial
review, the court must dismiss the complaint if it: “(1) is frivolous, malicious, or
fails to state a claim upon which relief may be granted; or (2) seeks monetary relief
from a defendant who is immune from such relief.” 28 U.S.C.A. ' 1915A(b). See
also 28 U.S.C. ' 1915(e)(2)(B) (requiring dismissal of in forma pauperis complaints
“at any time” on the same grounds as ' 1915A(b)).
  8:20-cv-00162-RGK-PRSE Doc # 15 Filed: 09/08/20 Page 2 of 4 - Page ID # 59




       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). Plaintiffs must set forth enough
factual allegations to “nudge[] their claims across the line from conceivable to
plausible,” or “their complaint must be dismissed.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(“A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.”).

       “A pro se complaint must be liberally construed, and pro se litigants are held
to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted). This means that “if the essence of an
allegation is discernible, even though it is not pleaded with legal nicety, then the
district court should construe the complaint in a way that permits the layperson’s
claim to be considered within the proper legal framework.” Stone v. Harry, 364 F.3d
912, 915 (8th Cir. 2004). However, even pro se complaints are required to allege
facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,
623 F.2d 1282, 1286 (8th Cir. 1980).

                                  III. DISCUSSION

       Plaintiff indicates his Complaint is filed pursuant to 42 U.S.C. § 1983, but to
state a claim under this statute, a plaintiff must allege a violation of rights protected
by the United States Constitution or created by federal statute, and also must show
that the alleged deprivation was caused by conduct of a person acting under color of
state law. West v. Atkins, 487 U.S. 42, 48 (1988). “The conduct of counsel, either
retained or appointed, in representing clients, does not constitute action under color
of state law for purposes of a section 1983 violation.” Bilal v. Kaplan, 904 F.2d 14,
15 (8th Cir. 1990). Plaintiff’s Complaint therefore fails to state a claim upon which
relief may be granted under 42 U.S.C. § 1983.


                                           2
  8:20-cv-00162-RGK-PRSE Doc # 15 Filed: 09/08/20 Page 3 of 4 - Page ID # 60




       The court does not need to discuss whether the facts alleged in the Complaint
are sufficient to state a claim for relief under Nebraska law for legal malpractice, or
any other alleged tortious misconduct, because the court does not have subject matter
jurisdiction over such a claim without complete diversity of citizenship between the
parties. See 28 U.S.C. § 1332. No facts are alleged in the Complaint to show this to
be the case. It is the plaintiff’s burden to plead the citizenship of the parties if he
attempts to invoke diversity jurisdiction under § 1332. Walker by Walker v. Norwest
Corp., 108 F.3d 158, 161 (8th Cir. 1997).

       Plaintiff’s Complaint contains a request for appointment of counsel. (Filing 1
at 6.) The court cannot routinely appoint counsel in civil cases. In Davis v. Scott, 94
F.3d 444, 447 (8th Cir. 1996), the Eighth Circuit Court of Appeals explained that
“[i]ndigent civil litigants do not have a constitutional or statutory right to appointed
counsel.” Trial courts have “broad discretion to decide whether both the plaintiff and
the court will benefit from the appointment of counsel, taking into account the
factual and legal complexity of the case, the presence or absence of conflicting
testimony, and the plaintiff’s ability to investigate the facts and present his claim.”
Id. Having considered these factors, the request for the appointment of counsel will
be denied without prejudice to reassertion.

       Finally, Plaintiff filed a motion for injunctive relief on July 27, 2020 (Filing
13), in which he requests that Defendant be enjoined from disposing of assets prior
to final disposition of this case. That motion will also be denied without prejudice to
reassertion.

                                 IV. CONCLUSION

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted
under 42 U.S.C. § 1983, and Plaintiff has not pled any facts to show that he and
Defendant are citizens of different States, which might allow the court to exercise
subject matter jurisdiction under 28 U.S.C. § 1332. Plaintiff’s Complaint therefore
is subject to dismissal under 28 U.S.C. '' 1915(e)(2) and 1915A.



                                           3
  8:20-cv-00162-RGK-PRSE Doc # 15 Filed: 09/08/20 Page 4 of 4 - Page ID # 61




       However, the court on its own motion will give Plaintiff 30 days in which to
file an Amended Complaint that states an actionable claim against Defendant. If an
Amended Complaint is filed within 30 days, the court will conduct another initial
review. But if an Amended Complaint is not filed within 30 days, this action may be
dismissed without further notice to Plaintiff.

      IT IS THEREFORE ORDERED:

       1.    On the court’s own motion, Plaintiff shall have 30 days in which to file
an Amended Complaint that states a claim on which relief may be granted against
Defendant. Failure to file an Amended Complaint within 30 days will result in the
court dismissing the case without further notice to Plaintiff.

     2.   The clerk of the court is directed to set the following pro se case
management deadline: October 8, 2020: check for amended complaint.

      3.     Plaintiff’s request for appointment of counsel (Filing 1) is denied
without prejudice to reassertion.

      4.     Plaintiff’s request for injunctive relief (Filing 13) is denied without
prejudice to reassertion.

      Dated this 8th day of September, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         4
